Case 20-21563-JAD          Doc 46   Filed 09/24/20 Entered 09/24/20 13:05:27        Desc Main
                                    Document     Page 1 of 3


                         UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE: Cheri L. Kadlecik
       Ryan S. Kadlecik
                               Debtor(s)                BK. NO. 20-21563 JAD

MIDFIRST BANK, its successors and/or assigns            CHAPTER 13
                            Movant
                      v.
Cheri L. Kadlecik
Ryan S. Kadlecik
                            Respondent
                      and
Ronda J. Winnecour, Trustee
                            Additional Respondent




                   MOTION FOR RELIEF FROM THE AUTOMATIC STAY




                                               /s/ Brian C. Nicholas, Esquire ___
                                               Brian C. Nicholas, Esquire
                                               BNicholas@kmllawgroup.com
                                               Attorney I.D. No. 317240
                                               KML Law Group, P.C.
                                               701 Market Street, Suite 5000
                                               Philadelphia, PA 19106
                                               Phone: 412-430-3594
                                               Attorney for Movant/Applicant

Date: September 24, 2020
Case 20-21563-JAD          Doc 46    Filed 09/24/20 Entered 09/24/20 13:05:27                Desc Main
                                     Document     Page 2 of 3
                             UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE: Cheri L. Kadlecik
       Ryan S. Kadlecik
                                Debtor(s)                     BK. NO. 20-21563 JAD

MIDFIRST BANK, its successors and/or assigns                  CHAPTER 13
                            Movant
                      v.
Cheri L. Kadlecik
Ryan S. Kadlecik
                            Respondent
                      and
Ronda J. Winnecour, Trustee
                            Additional Respondent

              MOTION OF MIDFIRST BANK, ITS SUCCESSORS AND/OR ASSIGNS
                       FOR RELIEF FROM THE AUTOMATIC STAY
           UNDER SECTION 362 PURSUANT TO BANKRUPTCY PROCEDURE RULE 4001

        Movant, by its Attorney, KML Law Group, P.C., hereby requests a termination of the Automatic Stay

and leave to foreclose on its mortgage on real property owned by Debtor(s).

        1.      Movant is MIDFIRST BANK, its successors and/or assigns.

        2.      Debtor(s), Cheri L. Kadlecik and Ryan S. Kadlecik, is/are the owner(s) of the premises located

at 4001 Oak Point Circle , Mc Kees Rocks, PA 15136, hereinafter known as the mortgaged premises.

        3.      Movant is the holder of a mortgage, original principal amount of $299,669.00 on the

mortgaged premises that was executed on February 13, 2018. Said mortgage was recorded on February 23,

2018 at Book 48963, Page 573. The mortgage was subsequently assigned to Movant by way of Assignment of

Mortgage recorded on August 10, 2020, Book 52494, Page 365 in Allegheny County.

        4.      Movant has instituted or wishes to institute foreclosure proceedings on the mortgage because

of Debtor's failure to make the monthly payment required thereunder.

        5.      The payoff amount due on the mortgage is $296,005.98

        6.      Debtor(s) is/are currently delinquent in payments to the Chapter 13 Trustee in the amount of

$973.80.

        7.      The total amount of post-petition arrearage is $1,330.18. A total of $8,965.12 has come due to

movant from the date of filing, and the Chapter 13 Trustee has disbursed $5,255.75 to movant for post-petition

payments.
Case 20-21563-JAD          Doc 46       Filed 09/24/20 Entered 09/24/20 13:05:27                Desc Main
                                        Document     Page 3 of 3

        8.      The total amount of pre-petition arrearage is $5,368.13.

        9.      The fair market value of the premises is $315,000.00.

        10.     The Senior Lien Holders on the premises are none.

        11.     The Junior Lien Holders on the premises are none.

        12.     The foreclosure proceeding filed or to be instituted were stayed by the filing of the instant

Chapter 13 Petition.

        13.     Debtor(s) has/have no or inconsequential equity in the premises.

        14.     Movant has cause to have the Automatic Stay terminated as to permit Movant to complete

foreclosure on its mortgage.

        15.     This motion and the averments contained therein do not constitute a waiver by the Moving

Party of its right to seek reimbursement of any amounts not included in this motion, including fees and costs,

due under the terms of the mortgage and applicable law.

        WHEREFORE, Movant respectfully requests that this Court enter an Order modifying the Automatic

Stay under Section 362 with respect to the mortgaged premises as to permit Petitioner to foreclose on its

mortgage and allow Movant or any other purchaser at Sheriff's Sale to take legal action for enforcement of its

right to possession of said premises.


Date: September 24, 2020
                                                      /s/ Brian C. Nicholas, Esquire ___
                                                      Brian C. Nicholas, Esquire
                                                      BNicholas@kmllawgroup.com
                                                      Attorney I.D. No. 317240
                                                      KML Law Group, P.C.
                                                      701 Market Street, Suite 5000
                                                      Philadelphia, PA 19106
                                                      Phone: 412-430-3594
                                                      Attorney for Movant/Applicant
